           Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 1 of 18




 PROSKAUER ROSE LLP
 Michael T. Mervis
 Timothy Q. Karcher
 Eleven Times Square
 New York, NY 10036-8299
 Tel.: (212) 969-3000

 Attorneys for Defendants-Appellants


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                         :
                                                               :
                                                               :
         TRANSCARE CORPORATION, et al.,                        :   Chapter 7
                                                               :   Case No. 16-10407 (SMB)
                                                               :   (Jointly Administered)
                                    Debtors.                   :
---------------------------------------------------------------x
SALVATORE LAMONICA, as Chapter 7                               :
Trustee for the Estates of TransCare                           :
Corporation, et al.,                                           :
                                                               :
                                    Plaintiff,                 :
                                                               :   Adv. Proc. No. 18-1021 (SMB)
                  - against -                                  :
                                                               :
LYNN TILTON, PATRIARCH PARTNERS                                :
AGENCY SERVICES, LLC, PATRIARCH                                :
PARTNERS, LLC, PATRIARCH PARTNERS                              :
MANAGEMENT GROUP, LLC, ARK II CLO                              :
2001-1 LIMITED, TRANSCENDENCE                                  :
TRANSIT, INC., and TRANSCENDENCE                               :
TRANSIT II, INC.,                                              :
                                                               :
                                    Defendants.                :
                                                               :
---------------------------------------------------------------x

  DEFENDANTS-APPELLANTS’ STATEMENT OF ISSUES TO BE PRESENTED ON
   APPEAL, DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON
    APPEAL, AND CERTIFICATE REGARDING TRANSCRIPTS PURSUANT TO
            FEDERAL RULE OF BANKRUPTCY PROCEDURE 8009
             Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 2 of 18




        Patriarch Partners Agency Services, LLC (“PPAS”), Transcendence Transit, Inc.,

Transcendence Transit II, Inc. (together with Transcendence Transit Inc., “Transcendence”), and

Ark II CLO 2001-1 Limited (“Ark II” and, collectively with PPAS and Transcendence,

“Defendants-Appellants”) hereby submit, pursuant to Rule 8009 of the Federal Rules of

Bankruptcy Procedure and Rule 8009-1 of the Local Bankruptcy Rules for the Southern District

of New York, this (i) statement of issues to be presented on appeal, (ii) designation of items to be

included in the record on appeal, and (iii) certificate regarding transcripts, in connection with

Defendants-Appellants’ appeal in the above-captioned adversary proceeding (Notice of Appeal

filed at Dkt. No. 146) from the judgment dated July 15, 2020 [Dkt. No. 141] and entered on the

docket of the United States Bankruptcy Court for the Southern District of New York on July 15,

2020 (the “Judgment”).

I.      STATEMENT OF ISSUES TO BE PRESENTED ON APPEAL 1

        1.       With respect to Count 7 of the Amended Complaint 2 filed by the Chapter 7 Trustee

(“Plaintiff-Appellee”):

                 a.       Did the Bankruptcy Court err in ruling that: (i) Plaintiff-Appellee sustained

                          his burden of proving that TransCare transferred the Subject Collateral to

                          PPAS with the intent to hinder and delay TransCare’s creditors, and (ii) the

                          transfer should be avoided, under NYDCL § 276 and 11 U.S.C. §

                          548(a)(1)(A) (see PFC at 76)?

                 b.       Did the Bankruptcy Court err in disallowing PPAS’s claim under 11 U.S.C.

                          § 502(d) (see Judgment, ¶ 2; PFC at 79)?


1
  Capitalized terms used but not defined herein have the meaning ascribed to them in the Post-Trial Findings of Fact
and Conclusions of Law of the United States Bankruptcy Court for the Southern District of New York, dated July 6,
2020 [Dkt. No. 138] (“PFC”).
2
  Amended Complaint against Lynn Tilton, et al., Adv. Proc. No. 18-1021-smb, Dkt. No. 53.

                                                         2
            Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 3 of 18




                c.     Did the Bankruptcy Court err in awarding Plaintiff-Appellee $39.2 million

                       in damages, or damages in any amount at all, as against: (i) PPAS, pursuant

                       to 11 U.S.C. § 550(a), and (ii) Transcendence as the alleged immediate

                       transferee of PPAS, pursuant to 11 U.S.C. § 550(a)(2) (see Judgment, ¶ 1;

                       PFC at 79)?

                d.     Did the Bankruptcy Court err in determining that Plaintiff-Appellee is

                       entitled to an award of attorneys’ fees pursuant to NYDCL § 276-a (see

                       Judgment, at 2; PFC at 79-80)?

       2.       With respect to Count 10 of Plaintiff-Appellee’s Amended Complaint, did the

Bankruptcy Court err in avoiding the lien granted to Ark II under the Ark II Security Agreement

as a preference and preserving the lien for the benefit of the above-captioned debtors’ estates,

pursuant to 11 U.S.C. § 551 (see Judgment ¶ 3; PFC at 86)?

       3.       With respect to Count 11 of Plaintiff-Appellee’s Amended Complaint, did the

Bankruptcy Court err in avoiding the lien granted to Ark II under the Ark II Security Agreement

as a constructive fraudulent transfer and preserving the lien for the benefit of the above-captioned

debtors’ estates, pursuant to 11 U.S.C. § 551 (see Judgment ¶ 3; PFC at 88)?

II.    DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

       Defendants-Appellants designate the following items to be included in the record

on appeal. The below designations include all documents referenced by the particular document

number, including, without limitation, all exhibits and attachments thereto. Defendants-

Appellants reserve the right to designate additional items for inclusion in the record.




                                                 3
           Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 4 of 18




         1. Designated Entries from the Docket of LaMonica v. Tilton, et al., Adv. Proc. No.
            18-1021-smb

Designation       Date       ECF                             Docket Text
    No.                      No.
     1.        02/22/2018     1       Adversary case 18-01021. Complaint against Lynn
                                      Tilton, Patriarch Partners Agency Services, LLC,
                                      Patriarch Partners, LLC, Patriarch Partners Management
                                      Group, LLC, Ark II CLO 2001-1, Limited, ARK
                                      Investment Partners II, L.P., LD Investments, LLC,
                                      Patriarch Partners II, LLC, Patriarch Partners III, LLC,
                                      Patriarch Partners VIII, LLC, Patriarch Partners XIV,
                                      LLC, Patriarch Partners XV, LLC, Transcendence
                                      Transit, Inc., Transcendence Transit II, Inc. Complaint of
                                      Salvatore LaMonica, as Chapter 7 Trustee of the Jointly-
                                      Administered Estates of TransCare Corporation, et al.
                                      against Lynn Tilton, Patriarch Partners Agency Services,
                                      LLC, Patriarch Partners, LLC, Patriarch Partners
                                      Management Group, LLC, Ark II CLO 2001-1, Limited,
                                      Ark Investment Partners II, L.P., LD Investments, LLC,
                                      Patriarch Partners II, LLC, Patriarch Partners III, LLC,
                                      Patriarch Partners VIII, LLC, Patriarch Partners XIV,
                                      LLC, Patriarch Partners XV, LLC, Transcendence
                                      Transit, Inc., and Transcendence Transit II, Inc. (Fee
                                      Amount $ 350.). Nature(s) of Suit: (81 (Subordination of
                                      claim or interest)), (02 (Other (e.g. other actions that
                                      would have been brought in state court if unrelated to
                                      bankruptcy))), (21 (Validity, priority or extent of lien or
                                      other interest in property)), (13 (Recovery of
                                      money/property - 548 fraudulent transfer)), (14
                                      (Recovery of money/property - other)) Filed by Steven
                                      G. Storch on behalf of SALVATORE LAMONICA.
                                      (Storch, Steven) (Entered: 02/22/2018)
    2.         11/28/2018      53     Amended Complaint against Ark II CLO 2001-1,
                                      Limited, Patriarch Partners Agency Services, LLC,
                                      Patriarch Partners Management Group, LLC, Patriarch
                                      Partners, LLC, Lynn Tilton, Transcendence Transit II,
                                      Inc., Transcendence Transit, Inc. Amended Complaint of
                                      Salvatore LaMonica, as Chapter 7 Trustee of the Jointly-
                                      Administered Estates of TransCare Corporation, et al.
                                      against Lynn Tilton, Patriarch Partners Agency Services,
                                      LLC, Patriarch Partners, LLC, Patriarch Partners
                                      Management Group, LLC, Ark II CLO 2001-1, Limited,
                                      Transcendence Transit, Inc., and Transcendence Transit
                                      II, Inc. Filed by Bijan Amini on behalf of SALVATORE
                                      LAMONICA. (Amini, Bijan) (Entered: 11/28/2018)


                                               4
          Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 5 of 18




Designation     Date       ECF                         Docket Text
    No.                    No.
     3.       05/14/2019    85   So Ordered Stipulation Signed On 5/14/2019. Re: Joint
                                 Pretrial Order TRIAL with hearing to be held on
                                 7/22/2019 at 10:00 AM at Courtroom 723 (SMB)
                                 (Barrett, Chantel) (Entered: 05/14/2019)
    4.        07/08/2019   102   Motion to Approve / Notice of Defendants’ Motion in
                                 Limine to Exclude Certain Irrelevant Documents and
                                 Testimony Related to Credit Suisse filed by Michael T.
                                 Mervis on behalf of Ark II CLO 2001-1, Limited,
                                 Patriarch Partners Agency Services, LLC, Patriarch
                                 Partners Management Group, LLC, Patriarch Partners,
                                 LLC, Lynn Tilton, Transcendence Transit II, Inc.,
                                 Transcendence Transit, Inc. with hearing to be held on
                                 7/22/2019 at 10:00 AM at Courtroom 723 (SMB)
                                 Responses due by 7/15/2019. (Mervis, Michael)
                                 (Entered: 07/08/2019)
    5.        07/08/2019   103   Memorandum of Law / Defendants’ Memorandum of
                                 Law in Support of Their Motion in Limine to Exclude
                                 Certain Irrelevant Documents and Testimony Related to
                                 Credit Suisse (related document(s)102) filed by Michael
                                 T. Mervis on behalf of Ark II CLO 2001-1, Limited,
                                 Patriarch Partners Agency Services, LLC, Patriarch
                                 Partners Management Group, LLC, Patriarch Partners,
                                 LLC, Lynn Tilton, Transcendence Transit II, Inc.,
                                 Transcendence Transit, Inc. (Mervis, Michael) (Entered:
                                 07/08/2019)
    6.        07/08/2019   104   Declaration of Michael T. Mervis in Support of
                                 Defendants’ Motion in Limine to Exclude Certain
                                 Irrelevant Documents and Testimony Related to Credit
                                 Suisse (related document(s) 102) filed by Michael T.
                                 Mervis on behalf of Ark II CLO 2001-1, Limited,
                                 Patriarch Partners Agency Services, LLC, Patriarch
                                 Partners Management Group, LLC, Patriarch Partners,
                                 LLC, Lynn Tilton, Transcendence Transit II, Inc.,
                                 Transcendence Transit, Inc.. (Attachments: # 1 Ex. 1 # 2
                                 Ex. 2 # 3 Ex. 3 # 4 Ex. 4 # 5 Ex. 5 # 6 Ex. 6 # 7 Ex. 7 # 8
                                 Ex. 8 # 9 Ex. 9 # 10 Ex. 10 # 11 Ex. 11 # 12 Ex. 12 # 13
                                 Ex. 13 # 14 Ex. 14 # 15 Ex. 15 # 16 Ex. 16 # 17 Ex. 17 #
                                 18 Ex. 18) (Mervis, Michael) (Entered: 07/08/2019)
    7.        07/08/2019   105   Motion to Approve / Notice of Defendants’ Motion in
                                 Limine to Exclude the Testimony of Plaintiff’s Purported
                                 Expert Jonathan I. Arnold filed by Michael T. Mervis on
                                 behalf of Ark II CLO 2001-1, Limited, Patriarch Partners
                                 Agency Services, LLC, Patriarch Partners Management
                                 Group, LLC, Patriarch Partners, LLC, Lynn Tilton,


                                          5
          Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 6 of 18




Designation     Date       ECF                         Docket Text
    No.                    No.
                                 Transcendence Transit II, Inc., Transcendence Transit,
                                 Inc. with hearing to be held on 7/22/2019 at 10:00 AM at
                                 Courtroom 723 (SMB) Responses due by 7/15/2019.
                                 (Mervis, Michael) (Entered: 07/08/2019)
    8.        07/08/2019   106   Memorandum of Law / Memorandum in Support of
                                 Defendants’ Motion in Limine to Exclude the Testimony
                                 of Plaintiff’s Purported Expert Jonathan I. Arnold
                                 (related document(s)105) filed by Michael T. Mervis on
                                 behalf of Ark II CLO 2001-1, Limited, Patriarch Partners
                                 Agency Services, LLC, Patriarch Partners Management
                                 Group, LLC, Patriarch Partners, LLC, Lynn Tilton,
                                 Transcendence Transit II, Inc., Transcendence Transit,
                                 Inc. (Mervis, Michael) (Entered: 07/08/2019)
    9.        07/08/2019   107   Declaration of Michael T. Mervis in Support of
                                 Defendants’ Motion in Limine to Exclude the Testimony
                                 of Plaintiff’s Purported Expert Jonathan I. Arnold
                                 (related document(s)105) filed by Michael T. Mervis on
                                 behalf of Ark II CLO 2001-1, Limited, Patriarch Partners
                                 Agency Services, LLC, Patriarch Partners Management
                                 Group, LLC, Patriarch Partners, LLC, Lynn Tilton,
                                 Transcendence Transit II, Inc., Transcendence Transit,
                                 Inc. (Attachments: # 1 Ex. 1 # 2 Ex. 2 # 3 Ex. 3 # 4 Ex. 4
                                 # 5 Ex. 5 # 6 Ex. 6 # 7 Ex. 7 # 8 Ex. 8 # 9 Ex. 9 # 10 Ex.
                                 10 # 11 Ex. 11 # 12 Ex. 12 # 13 Ex. 13 # 14 Ex. 14 # 15
                                 Ex. 15 # 16 Ex. 16 # 17 Ex. 17) (Mervis, Michael)
                                 (Entered: 07/08/2019)
    10.       07/19/2019   116   Statement / Defendants’ Opening Statement filed by
                                 Michael T. Mervis on behalf of Ark II CLO 2001-1,
                                 Limited, Patriarch Partners Agency Services, LLC,
                                 Patriarch Partners Management Group, LLC, Patriarch
                                 Partners, LLC, Lynn Tilton, Transcendence Transit II,
                                 Inc., Transcendence Transit, Inc. (Mervis, Michael)
                                 (Entered: 07/19/2019)
    11.       07/30/2019   119   Transcript regarding Hearing Held on 07/22/19 at 10:04
                                 A.M. RE: Trial A.M. Session. Remote electronic access
                                 to the transcript is restricted until 10/28/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/5/2019. Statement
                                 of Redaction Request Due By 8/19/2019. Redacted
                                 Transcript Submission Due By 8/29/2019. Transcript



                                          6
          Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 7 of 18




Designation     Date       ECF                         Docket Text
    No.                    No.
                                 access will be restricted through 10/28/2019. (Su, Kevin)
                                 (Entered: 07/30/2019)
    12.       07/30/2019   120   Transcript regarding Hearing Held on 07/22/19 at 2:01
                                 P.M. RE: Trial P.M. Session. Remote electronic access to
                                 the transcript is restricted until 10/28/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/5/2019. Statement
                                 of Redaction Request Due By 8/19/2019. Redacted
                                 Transcript Submission Due By 8/29/2019. Transcript
                                 access will be restricted through 10/28/2019. (Su, Kevin)
                                 (Entered: 07/30/2019)
    13.       07/30/2019   121   Transcript regarding Hearing Held on 07/23/19 at 10:09
                                 A.M. RE: Trial A.M. Session. Remote electronic access
                                 to the transcript is restricted until 10/28/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/5/2019. Statement
                                 of Redaction Request Due By 8/19/2019. Redacted
                                 Transcript Submission Due By 8/29/2019. Transcript
                                 access will be restricted through 10/28/2019. (Su, Kevin)
                                 (Entered: 07/30/2019)
    14.       07/31/2019   122   Transcript regarding Hearing Held on 07/24/19 at 10:03
                                 A.M. RE: Trial. Remote electronic access to the
                                 transcript is restricted until 10/29/2019. The transcript
                                 may be viewed at the Bankruptcy Court Clerks Office.
                                 [Transcription Service Agency: Reliable.]. (See the
                                 Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/7/2019. Statement
                                 of Redaction Request Due By 8/21/2019. Redacted
                                 Transcript Submission Due By 9/3/2019. Transcript
                                 access will be restricted through 10/29/2019. (Su, Kevin)
                                 (Entered: 07/31/2019)
    15.       09/03/2019   125   Transcript regarding Hearing Held on 08/08/19 at 2:10
                                 P.M. RE: Trial (Continued). Remote electronic access to
                                 the transcript is restricted until 11/12/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the


                                          7
          Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 8 of 18




Designation     Date       ECF                        Docket Text
    No.                    No.
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/21/2019.
                                 Statement of Redaction Request Due By 9/4/2019.
                                 Redacted Transcript Submission Due By 9/16/2019.
                                 Transcript access will be restricted through 11/12/2019.
                                 (Su, Kevin) (Entered: 09/03/2019)
    16.       09/03/2019   126   Transcript regarding Hearing Held on 08/13/19 at 10:19
                                 A.M. RE: Trial A.M. Session. Remote electronic access
                                 to the transcript is restricted until 11/12/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/21/2019.
                                 Statement of Redaction Request Due By 9/4/2019.
                                 Redacted Transcript Submission Due By 9/16/2019.
                                 Transcript access will be restricted through 11/12/2019.
                                 (Su, Kevin) (Entered: 09/03/2019)
    17.       09/03/2019   127   Transcript regarding Hearing Held on 08/13/19 at 1:47
                                 P.M. RE: Trial P.M. Session. Remote electronic access to
                                 the transcript is restricted until 11/18/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/27/2019.
                                 Statement of Redaction Request Due By 9/10/2019.
                                 Redacted Transcript Submission Due By 9/20/2019.
                                 Transcript access will be restricted through 11/18/2019.
                                 (Su, Kevin) (Entered: 09/03/2019)
    18.       09/03/2019   128   Transcript regarding Hearing Held on 08/14/19 at 10:33
                                 A.M. RE: TRIAL (Continued). Remote electronic access
                                 to the transcript is restricted until 11/18/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/27/2019.
                                 Statement of Redaction Request Due By 9/10/2019.
                                 Redacted Transcript Submission Due By 9/20/2019.
                                 Transcript access will be restricted through 11/18/2019.
                                 (Su, Kevin) (Entered: 09/03/2019)
    19.       09/03/2019   129   Transcript regarding Hearing Held on 08/14/19 at 2:01
                                 P.M. RE: Trial (Continued). Remote electronic access to


                                          8
          Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 9 of 18




Designation     Date       ECF                        Docket Text
    No.                    No.
                                 the transcript is restricted until 11/18/2019. The
                                 transcript may be viewed at the Bankruptcy Court Clerks
                                 Office. [Transcription Service Agency: Reliable.]. (See
                                 the Courts Website for contact information for the
                                 Transcription Service Agency.). Notice of Intent to
                                 Request Redaction Deadline Due By 8/27/2019.
                                 Statement of Redaction Request Due By 9/10/2019.
                                 Redacted Transcript Submission Due By 9/20/2019.
                                 Transcript access will be restricted through 11/18/2019.
                                 (Su, Kevin) (Entered: 09/03/2019)
    20.       09/09/2019   131   Memorandum Endorsed Order Signed On 9/9/2019.
                                 (Barrett, Chantel) (Entered: 09/09/2019)
    21.       09/18/2019   133   Findings of Fact and Conclusions of Law / Defendants’
                                 Post-Trial Proposed Findings of Fact and Conclusions of
                                 Law Filed by Michael T. Mervis on behalf of Ark II
                                 CLO 2001-1, Limited, Patriarch Partners Agency
                                 Services, LLC, Patriarch Partners Management Group,
                                 LLC, Patriarch Partners, LLC, Lynn Tilton,
                                 Transcendence Transit II, Inc., Transcendence Transit,
                                 Inc.. (Mervis, Michael) (Entered: 09/18/2019)
    22.       09/18/2019   134   Findings of Fact and Conclusions of Law Plaintiffs
                                 Proposed Findings of Fact and Conclusions of Law Filed
                                 by Bijan Amini on behalf of SALVATORE
                                 LAMONICA. (Amini, Bijan) (Entered: 09/18/2019)
    23.       10/11/2019   136   Response to Defendants’ Proposed Findings of Fact and
                                 Conclusions of Law (Dkt. 133) filed by Bijan Amini on
                                 behalf of SALVATORE LAMONICA. (Amini, Bijan)
                                 (Entered: 10/11/2019)
    24.       10/11/2019   137   Response / Defendants’ Response to Trustee's Post-Trial
                                 Proposed Findings of Fact and Conclusions of Law
                                 (related document(s)134) filed by Michael T. Mervis on
                                 behalf of Ark II CLO 2001-1, Limited, Patriarch Partners
                                 Agency Services, LLC, Patriarch Partners Management
                                 Group, LLC, Patriarch Partners, LLC, Lynn Tilton,
                                 Transcendence Transit II, Inc., Transcendence Transit,
                                 Inc. (Attachments: # 1 Ex. A) (Mervis, Michael)
                                 (Entered: 10/11/2019)
    25.       07/06/2020   138   Post-Trial Findings Of Fact And Conclusions Of Law
                                 Signed On 7/6/2020. (related document(s)136, 133)
                                 (Barrett, Chantel) (Entered: 07/06/2020)
    26.       07/15/2020   141   Judgment signed on 7/15/2020. Judgment is entered in
                                 favor of Plaintiff, Salvatore LaMonica, against
                                 Defendants, Patriarch Partners Agency Services, LLC,
                                 Transcendence Transit, Inc. and Transcendence Transit

                                          9
           Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 10 of 18




Designation        Date       ECF                            Docket Text
    No.                       No.
                                      II, Inc., jointly and severally, for a total judgment in the
                                      amount of $45,225,523.29, plus post-judgment interest.
                                      JUDGMENT INDEX NUMBER BC 20,0023 (related
                                      document(s)139) (Rouzeau, Anatin) (Entered:
                                      07/15/2020)
    27.         07/27/2020    146     Notice of Appeal filed by Michael T. Mervis on behalf of
                                      ARK Investment Partners II, L.P., Ark II CLO 2001-1,
                                      Limited, LD Investments, LLC, Patriarch Partners
                                      Agency Services, LLC, Patriarch Partners II, LLC,
                                      Patriarch Partners III, LLC, Patriarch Partners
                                      Management Group, LLC, Patriarch Partners VIII, LLC,
                                      Patriarch Partners XIV, LLC, Patriarch Partners XV,
                                      LLC, Patriarch Partners, LLC, Lynn Tilton,
                                      Transcendence Transit II, Inc., Transcendence Transit,
                                      Inc.. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Civil
                                      Cover Sheet)(Mervis, Michael) (Entered: 07/27/2020)

          2. Designated Entries from the Docket of In re TransCare Corp., Case No. 16–
             10407-smb

Designation        Date       ECF                            Docket Text
    No.                       No.
    28.         03/25/2016     51     Order Signed On 3/24/2016 Re: Pursuant To 11 U.S.C.
                                      §§ 105(A) And 721, Authorizing The Chapter 7 Trustee
                                      To Operate The Debtors Businesses And Pay Certain
                                      Operating Expenses Of These Estates (Related Doc # 7).
                                      (Greene, Chantel) (Entered: 03/25/2016)

    29.         03/25/2016     52     Order signed on 3/25/2016 Granting (I) Approving the
                                      Stipulation Respecting the Sale of Certain Personal
                                      Property; (II) Authorizing the Public Auction Sales of
                                      Certain Personal Property (II) Approving the Sale and
                                      Notice of Terms for the Public Auction Sales of certain
                                      Personal Property; (IV) Approving the Sale of certain
                                      Personal Property, Free and Clear of All Liens, Claims
                                      and Encumbrances, Security Interests and Other
                                      Interests to the Successful Bidders at the Public Auction
                                      Sales; (V) Approving the Employment of Maltz
                                      Auctions, Inc. as Auctioneer to Market and Publicly
                                      Auction certain Personal Property;(VI) Authorizing the
                                      Trustee to Donate or Otherwise Dispose of certain De
                                      Minimus Personal Property; and (VII) Granting Related




                                               10
              Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 11 of 18




 Designation           Date           ECF                                  Docket Text
     No.                              No.
                                                 Relief (Related Doc # 37). (Ho, Amanda) (Entered:
                                                 03/25/2016)

      30.          08/23/2016          257       Auctioneer’s Report of Sale for the Auction Sales
                                                 Conducted on April 20, May 4, May 6, May 11 and May
                                                 12, 2016 Filed by Holly R. Holecek on behalf of Maltz
                                                 Auctions, Inc. (Holecek, Holly) (Entered: 08/23/2016)

      31.          08/23/2016          258       Auctioneer’s Report of Sale for the Auction Sale
                                                 Conducted on June 21, 2016 Filed by Holly R. Holecek
                                                 on behalf of Maltz Auctions, Inc. (Holecek, Holly)
                                                 (Entered: 08/23/2016)


            3. Designated Exhibits Admitted at Trial 3

Designation       Document           Trial                                    Description
    No.             Date           Exhibit No.
                                            Joint Exhibits 4

    32.           08/4/2003             JX_1         PPAS Credit Agreement

    33.          10/13/2006             JX_2         Wells Fargo Loan and Security Agreement

    34.          10/13/2006             JX_3         Wells Fargo 2006 Intercreditor Agreement

    35.          01/26/2015             JX_8         Email from Tilton to Leland - RE: TransCare Weekly
                                                     Report - Supplemental
    36.          02/04/2015            JX_10         Email from Pelissier to Tilton - Transcare ::
                                                     Escalated situation & corrective proposal
    37.          02/06/2015            JX_12         Email from Leland to Pelissier, Schneider, Bonilla,
                                                     Berlin, and Stephen - Re: New alternative to consider
    38.          02/10/2015            JX_15         Email from Leland to Tilton

    39.          03/07/2015            JX_29         Email from Leland to Tilton - Re: TransCare
                                                     highlights March 1 to 7, 2015
    40.           07/3/2015            JX_33         Email from Greenberg to Tilton

    41.          07/10/2015            JX_40         Email from Leland to Pelissier, Greenberg, and
                                                     Whalen - Fwd: LOI for Transcare Transit

   3
     The designated exhibits admitted at trial are annexed hereto in Appendix Volumes 1–3. Certain trial exhibits or
   attachments thereto were originally produced by the parties in native format. Native files will be provided directly
   to the bankruptcy clerk and/or the District Court.
   4
     Joint exhibits admitted at trial and designated by Defendants-Appellants are annexed hereto in Appendix Volume 1
   (Parts 1–7).

                                                           11
              Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 12 of 18




Designation     Document        Trial                          Description
    No.            Date      Exhibit No.
    42.         07/17/2015     JX_44       Email from Tilton to Leland - RE: Thank you!

    43.         08/10/2015     JX_45       Email from Leland to Pelissier, Greenberg, Jones,
                                           Stephen, and Pothin - TransCare Weekly update 8/9
    44.         08/20/2015     JX_46       Email from Pelissier to Bonilla, Leland, and
                                           Greenberg - Fw: TransCare
    45.         11/21/2015     JX_52       Email from Leland to
                                           “Lynn.Tilton@PatriarchPartners.com” - TransCare
                                           weekly update
    46.         12/13/2015     JX_53       Email from Pelissier to Tilton - RE: TransCare –
                                           Yesterday’s call with Wells Fargo
    47.         12/18/2015     JX_55       Email from Greenberg to Tilton - TransCare -
                                           ambulance transactions overview with native
                                           attachment slip sheet
    48.         12/23/2015     JX_59       Email from Provost to Greenberg and Pelissier -
                                           Longer Term Discussion Summary
    49.         12/24/2015     JX_60       Email from Husson to Greenberg and Provost - RE:
                                           Transcare- Longer Term Discussion Summary
    50.         12/24/2015     JX_61       Email from Greenberg to Tilton - Transcare -
                                           ambulance transactions overview (follow up with
                                           additional investment bankers) with Native
                                           attachment
    51.         12/30/2015     JX_64       Email from Husson to Greenberg and Provost- LOI
                                           and APA requirements
    52.         12/31/2015     JX_65       Email from Husson to Greenberg and Provost - RE:
                                           Transcare- Timetable
    53.         01/05/2016     JX_67       Email from Michael Greenberg to Lynn Tilton -
                                           TransCare - updates to 2016 preliminary plan based
                                           on yesterday’s discussion
    54.         02/10/2016     JX_77       Chapter 11 Curtis Mallet Engagement Agreement

    55.         02/11/2016     JX_79       Email from Stephen to Buenger - Additional
                                           Documents
    56.         02/12/2016     JX_80       Email from Tilton to Whalen

    57.         02/15/2016     JX_82       Email from Tilton to Giglio - RE: Transcare- Revised
                                           Budget
    58.         02/17/2016     JX_83       Email from Tilton to Strack - Got your messages

    59.         02/17/2016     JX_84       Email from Tilton to Strack - RE: Wells
                                           Fargo/Transcare- Financing Discussion Points
    60.         02/17/2016     JX_86       Email from Tilton to
                                           “robert.strack@wellsfargo.com”
    61.         02/19/2016     JX_87       Email from Tilton to Harrison - RE: Transcare


                                               12
              Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 13 of 18




Designation      Document             Trial                                 Description
    No.             Date           Exhibit No.
    62.          02/19/2016          JX_88          Email from Tilton to Landeck and Giglio - RE:
                                                    Borrowing Base
       63.       02/23/2016           JX_93         Email from Tilton to Helfat and Giglio

       64.       02/23/2016           JX_94         Email from Tilton to Giglio - RE: TransCare

       65.       02/23/2016           JX_95         Email from Stephen to Giglio and Harrison

       66.       02/24/2016           JX_96         Email from Stephen to Wolf - Please see attached
                                                    with attachments
       67.       02/24/2016           JX_97         Email from Tilton to Giglio - RE: Board Meeting

       68.       02/24/2016           JX_99         Email from Tilton to Giglio and Harrison - FW:
                                                    Transcare borrowings
       69.       02/24/2016          JX_101         Email from Greenberg to Youngblood - FW: TT
                                                    Borrowing Certificate and Credit Agreement with
                                                    attachment Credit Agreement among Transcendence
                                                    Transit and PPAS
       70.       02/24/2016          JX_102         “Bill of Sale, Agreement to Pay and Transfer
                                                    Statement” between PPAS and Transcendence
                                                    Transit, Inc.
       71.        10/9/2017          JX_110         PPAS Proof of Claim

                                           Defendants’ Exhibits 5

       72.        08/4/2003           DX_3          Security Agreement (PPAS Credit Agreement)

       73.       02/19/2015          DX_19          Email from Tilton to
                                                    “kurt.marsden@wellsfargo.com” - Re: Transcare
       74.       02/26/2015          DX_26          Amendment No. 24 to Credit Agreement of
                                                    TransCare Corporation
       75.       07/16/2015          DX_64          Email from Tilton to Whalen and Greenberg - RE:
                                                    TransCare - Availability Block (good news)
       76.        10/1/2015          DX_72          Email from Tilton to Jones - RE: TransCare CFO

       77.       10/14/2015          DX_76          Email from “melissa.provost@wellsfargo.com” to
                                                    Leland - RE: Notice of Non-Renewal and attachment
       78.       10/29/2015          DX_78          Email from Greenberg to Pelissier and Stephen - RE:
                                                    Draft: TransCare - Meeting Follow up
       79.       12/11/2015          DX_88          Email from Tilton to Greenberg - RE: TransCare -
                                                    Analysis of BBC Reporting of Unbilled Subsidy
                                                    Revenue Amounts


   5
    Defendants’ exhibits admitted at trial and designated by Defendants-Appellants are annexed hereto in Appendix
   Volume 2 (Parts 1–4).

                                                          13
              Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 14 of 18




Designation     Document        Trial                          Description
    No.            Date      Exhibit No.
    80.         12/11/2015     DX_89       Email from Greenberg to Pelissier and Stephen - Re:
                                           Draft: TransCare – Today’s call with Wells Fargo
    81.         12/16/2015     DX_92       Email from Tilton to Greenberg - RE: Transcare

    82.         12/18/2015     DX_96       Email from Tilton to Greenberg - Re: Transcare

    83.         12/21/2015     DX_98       Email from “Kurt.Marsden@wellsfargo.com” to
                                           Tilton - RE: Transcare
    84.         12/30/2015    DX_100       Email from Greenberg to Tilton - TransCare - update
                                           on Wells Fargo discussions
    85.         01/07/2016    DX_106       Carl Marks Advisory Group (“CMAG”) Consulting
                                           Agreement
    86.         01/15/2016    DX_112       Email from Gerczak to Mercado

    87.         01/29/2016    DX_121       Email from Tilton to Dudley

    88.         02/04/2016    DX_123       Email from Tilton to Pelissier, Greenberg, Stephen,
                                           and Jones
    89.         02/07/2016    DX_127       Email from Greenberg to Pelissier - TransCare with
                                           attachment
    90.         02/09/2016    DX_130       Email from Tilton to
                                           “Kurt.Marsden@wellsfargo.com” - RE: Transcare
    91.         02/10/2016    DX_132       Email from Killion to Greenberg - Article 9 Entities
                                           2.10.16.xlsx and attachment
    92.         02/10/2016    DX_133       Email from Masaya to Mercado and Stephen;
                                           copying “Accounting” - FW: TRANSCENDENCE
                                           TRANSIT II, INC. - Formation Documents with
                                           attachments
    93.         02/12/2016    DX_137       Email from Giglio to Stephen - Re: Retainer

    94.         02/12/2016    DX_138       Email from Giglio to Stephen - Re: Form of TSA

    95.         02/17/2016    DX_147       Email from Lynn Tilton to
                                           “robert.strack@wellsfargo.com” - RE: 13 Week Cash
                                           Flow out of court (2).xlsx
    96.         02/18/2016    DX_150       Email from Staggers to Tilton

    97.         02/19/2016    DX_151       Email from Giglio to Tilton

    98.         02/19/2016    DX_157       Email from Tilton to Forte and Strack - RE:
                                           Transcare
    99.         02/20/2016    DX_163       Email from Greenberg to Tilton - RE: TransCare -
                                           question
   100.         02/22/2016    DX_166       Email from Agrawal to Tilton - RE: TransCare -
                                           Updated NewCo Model with Paratransit, PA, and HV


                                                14
              Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 15 of 18




Designation      Document            Trial                                   Description
    No.             Date           Exhibit No.
   101.          02/23/2016         DX_171           Email from Giglio to Tilton - RE: Wells Counter

   102.          02/24/2016          DX_174    Letter to TransCare from PPAS Re: “Notice of
                                               Acceptance of Subject Collateral in Partial
                                               Satisfaction of Obligation”
   103.          02/15/2016          DX_195    Email from Tilton to Giglio - re: TransCare Proposed
                                               DIP budget
                                         Plaintiff’s Exhibits 6

   104.          07/10/2012            PX_3          Authority Matrix - Transcare Corporation Written
                                                     Consent of the Sole Director
   105.          12/17/2015           PX_132         Email from Provost to Greenberg and Pelissier -
                                                     TransCare Forbearance Terms Discussed
   106.          01/07/2016           PX_158         Email from Greenberg to Landeck and Killion -
                                                     TransCare - updates to 2016 preliminary plan based
                                                     on yesterday’s discussion
   107.          01/14/2016           PX_165         Email from Pfefferle to Tilton -RE: Carl Marks
                                                     Advisors Status Update
   108.          01/15/2016           PX_168         Email from Greenberg to Dudley and Mercado

   109.          01/15/2016           PX_170         Email from Fiorillo to Greenberg - RE: Transcare

   110.          01/27/2016           PX_175         Email from Pfefferle to Killion, Greenberg, Pelissier,
                                                     and Jones - Update Executive Summary for Lynn
                                                     (pending additional updates including results of this
                                                     mornings ST Barnaba meeting)
   111.          01/27/2016           PX_177         Email from Greenberg to Pfefferle, Killion, and
                                                     Landeck - Status of Wells Fargo discussions 01-
                                                     16.pptx
   112.          01/28/2016           PX_179         Email from Greenberg to Greenberg - Changes to
                                                     cash flow forecast and business plan 01-28-16.pptx
   113.          02/03/2016           PX_185         Email from Pfefferle to Greenberg - RE: Attachment
                                                     to Funds Request 02-02-16.xlsx
   114.          02/05/2016           PX_191         Memorandum from Wolf to Distribution- October
                                                     2015 Financials
   115.          02/10/2016           PX_193         Email from CMAG to Greenberg

   116.          02/10/2016           PX_196         Email from Greenberg to Arrowood, Ubbenga,
                                                     Charles, Bolton, and Miles - TransCare - insurance
                                                     information requested
   117.          02/10/2016           PX_197         Email from Greenberg to Wolf - FW: Ark/Transcare
                                                     Docs

   6
    Plaintiff’s exhibits admitted at trial and designated by Defendants-Appellants are annexed hereto in Appendix
   Volume 3 (Parts 1–4).

                                                           15
                Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 16 of 18




Designation        Document            Trial                                 Description
    No.               Date           Exhibit No.
   118.            02/12/2016         PX_203          Email from Peter Wolf to Michael Greenberg - RE:
                                                      Transcare Direction Letters
   119.            02/14/2016          PX_206         Email from Pelissier to Jones, Pothin, Greenberg,
                                                      Wolf, Youngblood, Stephen, and Dell
   120.            02/16/2016          PX_209         Email from Mercado to Fillebeen- Loan Daily
                                                      Extracts-Transcare.xlsx
   121.            02/19/2016          PX_219         Email from Strack to CMAG - RE: TransCare term
                                                      sheet
   122.            02/24/2016          PX_227         Email from Tilton to Giglio and Harrison

   123.            02/24/2016          PX_234         Email from Tilton to Giglio, et al - RE: Board
                                                      Meeting
   124.            11/30/2018          PX_282         Expert Report of Jonathan I. Arnold, Ph.D.

   125.            02/11/2019          PX_283         Expert Rebuttal Report of Jeffrey R. Dunn

   126.            02/13/2016          PX_286         Email from Pelissier to Tilton


              4. Additional Designated Items 7

 Designation            Document                                        Description
     No.                   Date
    127.                07/23/2019         Transcript prepared by A&A Court Reporting of the afternoon
                                           trial session held on July 23, 2019, which has been so-ordered
                                           as the official transcript of that trial session, per the
                                           Memorandum Endorsed Order Signed on 9/9/2019 [ECF No.
                                           131, Adv. Proc. No. 18-1021-smb]

   III.       CERTIFICATE REGARDING TRANSCRIPTS

              The transcripts of the trial proceedings before the Bankruptcy Court are included in the

   above designations of the appeal record. Therefore, pursuant to Rule 8009(b)(1)(B) of the Federal

   Rules of Bankruptcy Procedure, Defendants-Appellants hereby file this certificate stating that

   Defendants-Appellants are not ordering any transcripts.




   7
       These additional designated items are annexed hereto in Appendix Volume 4.


                                                           16
       Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 17 of 18




Dated: August 10, 2020
       New York, New York
                                      Respectfully submitted,

                                      PROSKAUER ROSE LLP

                                      By: /s/ Michael T. Mervis
                                         Michael T. Mervis
                                         Timothy Q. Karcher
                                         Eleven Times Square
                                         New York, NY 10036-8299
                                         Tel.: (212) 969-3000
                                         Fax: (212) 969-2900
                                         Email: mmervis@proskauer.com
                                                tkarcher@proskauer.com

                                          Attorneys for Defendants-Appellants




                                     17
         Case 1:20-cv-06274-LAK Document 4 Filed 08/28/20 Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 10th day of August 2020, a true and correct copy of the

foregoing was filed with the Clerk of Court using the CM/ECF system, which will send a notice

of such filing to the Chapter 7 Trustee’s counsel and the interested parties registered to receive

ECF notification from the court.



                                                              /s/ Michael T. Mervis
                                                              Michael T. Mervis




                                                 18
